FILED: October 19, 2021

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                 ___________________

                                    No. 20-1001 (L)
                                 (7:16-cv-00030-H-KS)
                                 ___________________

BONNIE PELTIER, as Guardian of A.P., a minor child; ERIKA BOOTH, as
Guardian of I.B., a minor child; KEELY BURKS

               Plaintiffs - Appellees

v.

CHARTER DAY SCHOOL, INC.; ROBERT P. SPENCER, in his capacity as
member of the Board of Trustees of Charter Day School, Inc.; CHAD ADAMS, in
his capacity as member of the Board of Trustees of Charter Day School, Inc.;
SUZANNE WEST, in her capacity as member of the Board of Trustees of Charter
Day School, Inc.; COLLEEN COMBS, in her capacity as member of the Board of
Trustees of Charter Day School, Inc.; TED BODENSCHATZ, in his capacity as
member of the Board of Trustees of Charter Day School, Inc.; MELISSA GOTT,
in her capacity as member of the Board of Trustees of Charter Day School, Inc.

               Defendants - Appellants

and

THE ROGER BACON ACADEMY, INC.

               Defendant

------------------------------

NORTH CAROLINA INSTITUTE FOR CONSTITUTIONAL LAW; CIVITAS
INSTITUTE, INC.; PAUL B. STAM, JR.

               Amici Supporting Appellants
NATIONAL WOMEN'S LAW CENTER; A BETTER BALANCE; AMERICAN
ASSOCIATION OF UNIVERSITY WOMEN; AMERICAN FEDERATION OF
STATE, COUNTY, AND MUNICIPAL EMPLOYEES; AMERICAN
FEDERATION OF TEACHERS; ANTI-DEFAMATION LEAGUE; AUTISTIC
SELF ADVOCACY NETWORK; BOLD FUTURES; CALIFORNIA WOMEN
LAWYERS; CLEARINGHOUSE ON WOMEN'S ISSUES; COALITION OF
LABOR UNION WOMEN; DESIREE ALLIANCE; DISABILITY RIGHTS
ADVOCATES; DISABILITY RIGHTS EDUCATION & DEFENSE FUND;
END RAPE ON CAMPUS; EQUALITY CALIFORNIA; FEMINIST
MAJORITY FOUNDATION; FORGE, INCORPORATED; GENDER JUSTICE;
GIRLS FOR GENDER EQUITY; GIRLS INC.; GLBTQ LEGAL ADVOCATES
& DEFENDERS; HUMAN RIGHTS CAMPAIGN; KENTUCKY
ASSOCIATION OF SEXUAL ASSAULT PROGRAMS; KWH LAW CENTER
FOR SOCIAL JUSTICE AND CHANGE; LEGAL AID AT WORK; LEGAL
MOMENTUM; LEGAL VOICE; NATIONAL ASSOCIATION OF SOCIAL
WORKERS; NATIONAL ASSOCIATION OF WOMEN LAWYERS;
NATIONAL CENTER FOR TRANSGENDER EQUALITY; NATIONAL
COUNCIL OF JEWISH WOMEN; NATIONAL CRITTENTON; NATIONAL
NETWORK TO END DOMESTIC VIOLENCE; NATIONAL ORGANIZATION
FOR WOMEN FOUNDATION; NATIONAL PARTNERSHIP FOR WOMEN &
FAMILIES; NATIONAL WOMEN'S POLITICAL CAUCUS; OKLAHOMA
CALL FOR REPRODUCTIVE JUSTICE; PARTNERSHIP FOR WORKING
FAMILIES; RELIGIOUS COALITION FOR REPRODUCTIVE CHOICE;
SHRIVER CENTER ON POVERTY LAW; SISTERREACH; SOUTHERN
POVERTY LAW CENTER; STOP SEXUAL ASSAULT IN SCHOOLS; THE
AFIYA CENTER; THE WOMEN'S LAW CENTER OF MARYLAND;
TRANSGENDER LAW CENTER; WASHINGTON LAWYERS' COMMITTEE
FOR CIVIL RIGHTS AND URBAN AFFAIRS; WOMEN LAWYERS ON
GUARD INC.; WOMEN WITH A VISION, INC.; WOMEN'S BAR
ASSOCIATION OF THE DISTRICT OF COLUMBIA; WOMEN'S BAR
ASSOCIATION OF THE STATE OF NEW YORK; WOMEN'S INSTITUTE
FOR FREEDOM OF THE PRESS; WOMEN'S LAW PROJECT; WOMEN'S
MEDIA CENTER; WOMEN'S RIGHTS AND EMPOWERMENT NETWORK;
WOMEN'S ALL POINTS BULLETIN; NATIONAL EDUCATION
ASSOCIATION; NORTH CAROLINA ASSOCIATION OF EDUCATORS;
THE SOCIETY FOR RESEARCH IN CHILD DEVELOPMENT; THE
SOCIETY FOR THE PSYCHOLOGICAL STUDY OF SOCIAL ISSUES; THE
COGNITIVE DEVELOPMENT SOCIETY; THE SOCIETY FOR RESEARCH
ON ADOLESCENCE; PROFESSOR RUTHANN ROBSON
               Amici Supporting Appellees

NATIONAL ALLIANCE FOR PUBLIC CHARTER SCHOOLS

               Amicus Supporting Rehearing Petition

                                 ___________________

                                      No. 20-1023
                                 (7:16-cv-00030-H-KS)
                                 ___________________

BONNIE PELTIER, as Guardian of A.P., a minor child; ERIKA BOOTH, as
Guardian of I.B., a minor child; KEELY BURKS

               Plaintiffs - Appellants

v.

CHARTER DAY SCHOOL, INC.; ROBERT P. SPENCER, in his capacity as
member of the Board of Trustees of Charter Day School, Inc.; CHAD ADAMS, in
his capacity as member of the Board of Trustees of Charter Day School, Inc.;
SUZANNE WEST, in her capacity as member of the Board of Trustees of Charter
Day School, Inc.; COLLEEN COMBS, in her capacity as member of the Board of
Trustees of Charter Day School, Inc.; TED BODENSCHATZ, in his capacity as
member of the Board of Trustees of Charter Day School, Inc.; MELISSA GOTT,
in her capacity as member of the Board of Trustees of Charter Day School, Inc.

               Defendants - Appellees

and

THE ROGER BACON ACADEMY, INC.

               Defendant

------------------------------

NATIONAL WOMEN'S LAW CENTER; A BETTER BALANCE; AMERICAN
ASSOCIATION OF UNIVERSITY WOMEN; AMERICAN FEDERATION OF
STATE, COUNTY, AND MUNICIPAL EMPLOYEES; AMERICAN
FEDERATION OF TEACHERS; ANTI-DEFAMATION LEAGUE; AUTISTIC
SELF ADVOCACY NETWORK; BOLD FUTURES; CALIFORNIA WOMEN
LAWYERS; CLEARINGHOUSE ON WOMEN'S ISSUES; COALITION OF
LABOR UNION WOMEN; DESIREE ALLIANCE; DISABILITY RIGHTS
ADVOCATES; DISABILITY RIGHTS EDUCATION & DEFENSE FUND;
END RAPE ON CAMPUS; EQUALITY CALIFORNIA; FEMINIST
MAJORITY FOUNDATION; FORGE, INCORPORATED; GENDER JUSTICE;
GIRLS FOR GENDER EQUITY; GIRLS INC.; GLBTQ LEGAL ADVOCATES
& DEFENDERS; HUMAN RIGHTS CAMPAIGN; KENTUCKY
ASSOCIATION OF SEXUAL ASSAULT PROGRAMS; KWH LAW CENTER
FOR SOCIAL JUSTICE AND CHANGE; LEGAL AID AT WORK; LEGAL
MOMENTUM; LEGAL VOICE; NATIONAL ASSOCIATION OF SOCIAL
WORKERS; NATIONAL ASSOCIATION OF WOMEN LAWYERS;
NATIONAL CENTER FOR TRANSGENDER EQUALITY; NATIONAL
COUNCIL OF JEWISH WOMEN; NATIONAL CRITTENTON; NATIONAL
NETWORK TO END DOMESTIC VIOLENCE; NATIONAL ORGANIZATION
FOR WOMEN FOUNDATION; NATIONAL PARTNERSHIP FOR WOMEN &
FAMILIES; NATIONAL WOMEN'S POLITICAL CAUCUS; OKLAHOMA
CALL FOR REPRODUCTIVE JUSTICE; PARTNERSHIP FOR WORKING
FAMILIES; RELIGIOUS COALITION FOR REPRODUCTIVE CHOICE;
SHRIVER CENTER ON POVERTY LAW; SISTERREACH; SOUTHERN
POVERTY LAW CENTER; STOP SEXUAL ASSAULT IN SCHOOLS; THE
AFIYA CENTER; THE WOMEN'S LAW CENTER OF MARYLAND;
TRANSGENDER LAW CENTER; WASHINGTON LAWYERS' COMMITTEE
FOR CIVIL RIGHTS AND URBAN AFFAIRS; WOMEN LAWYERS ON
GUARD INC.; WOMEN WITH A VISION, INC.; WOMEN'S BAR
ASSOCIATION OF THE DISTRICT OF COLUMBIA; WOMEN'S BAR
ASSOCIATION OF THE STATE OF NEW YORK; WOMEN'S INSTITUTE
FOR FREEDOM OF THE PRESS; WOMEN'S LAW PROJECT; WOMEN'S
MEDIA CENTER; WOMEN'S RIGHTS AND EMPOWERMENT NETWORK;
WOMEN'S ALL POINTS BULLETIN; NATIONAL EDUCATION
ASSOCIATION; NORTH CAROLINA ASSOCIATION OF EDUCATORS;
THE SOCIETY FOR RESEARCH IN CHILD DEVELOPMENT; THE
SOCIETY FOR THE PSYCHOLOGICAL STUDY OF SOCIAL ISSUES; THE
COGNITIVE DEVELOPMENT SOCIETY; THE SOCIETY FOR RESEARCH
ON ADOLESCENCE; PROFESSOR RUTHANN ROBSON

         Amici Supporting Appellants

NORTH CAROLINA INSTITUTE FOR CONSTITUTIONAL LAW; CIVITAS
INSTITUTE, INC.; PAUL B. STAM, JR.
              Amici Supporting Appellees

                               ___________________

                                    ORDER
                               ___________________

       A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      The parties and any amici curiae shall file 16 additional paper copies of their

briefs and appendices previously filed in this case within 10 days. Copies of amici

briefs relating to a petition for rehearing or rehearing en banc are not required. The

parties may move, or the court may sua sponte order, the filing of supplemental en

banc briefs pursuant to Local Rule 35(d).

      This case will be tentatively calendared for the next available oral argument

session.

                                        For the Court

                                        /s/ Patricia S. Connor, Clerk